— Appeal by the defendant from a judgment of the Supreme Court, Queens County (Giaccio, J.), rendered September 13, 1982, convicting him of murder in the second degree, criminal use of a firearm in the second degree, *495and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing (Naro, J.), of that branch of the defendant’s omnibus motion which sought the suppression of identification testimony.
Justice Lazer has been substituted for the late Justice Gibbons (see, 22 NYCRR 670.2 [c]).
Ordered that the judgment is affirmed.
The hearing court properly found that the witness Liver-men’s repeated observations of the defendant in the neighborhood in which the crime occurred, prior to the crime, including an observation of the defendant at a party earlier that evening, coupled with his ability to observe the defendant clearly during the commission of the crime, constituted a sufficient independent basis for his in-court identification.
Concerning the defendant’s contention that numerous instances of prosecutorial misconduct deprived him of a fair trial, we note that while some of the prosecutor’s remarks would have been better left unsaid, for the most part, the prosecutor’s remarks on summation were a fair response to remarks made by defense counsel on summation (see, People v Anthony, 24 NY2d 696). Moreover, any error was rendered harmless by the overwhelming evidence of the defendant’s guilt (see, People v Crimmins, 36 NY2d 230). Lazer, J. P., Thompson, Eiber and Spatt, JJ., concur.